Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Rose on 05/18/2022.

The application has been amended as follows: 

Claim 27 is amended as the following:
Replace, “The cable dispenser of claim 25, wherein the first subframe is attached to the second subframe via an attachment with one degree of freedom.”
With --The cable dispenser of claim 26, wherein the first subframe is attached to the second subframe via an attachment with one transversal degree of freedom. --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No Prior art alone or in combination discloses a cable dispenser comprising a first subframe having a first, second, and a third panel a second subframe having a fourth panel having plurality of respectable holes that accommodates the core for dispensing cable  in combination with a carton that covers the entire frame as well as other structures as disclosed in claim 1. The features of claim 16 is allowable and by incorporating the subject matter to claim 11; claim 11 is in condition for allowance. Similarly, claim 26 discloses the frame comprising plurality of panels, a core and subframes which no other prior art alone or in combination discloses. In light of that, the examiner deems the  application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                   


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736